Citation Nr: 1421257	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  13 32 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from February and March 2010 rating decisions in which the RO denied service connection for hypertension and gout respectively.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals a copy of the Veteran's representative's January 2014 Appellant Brief and VA treatment records dated from January 2010 to July 2013.  The rest of the documents in the file are duplicative of the evidence in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was certified to the Board in January 2014.  In March 2014, the Veteran requested a Video Conference Board hearing.  His request was made within 90 days of his claim being certified to the Board.  Therefore, such hearing should be scheduled.

Accordingly, this matter is hereby REMANDED for the following action:

Take the necessary steps to schedule the Veteran for a Video Conference Board Hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



